Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species 11 Fig 51 in the reply filed on 06/15/2021 is acknowledged.
Claims 30-32,35-38, 40-42, 44-46, and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/2021. Although, Applicant indicated claim 40 as being part of the elected embodiment, a review of the species of Fig. 51 does not indicate a silicone seal member and therefore such limitation is considered drawn to unelected species of Figs. 27,28, and 39-42. Further Claim 42 is dependent from a withdrawn claim 41 and is thus considered drawn to unelected embodiment.
Information Disclosure Statement
The information disclosure statement filed 07/03/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 29, 33,34, and 43 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Henry et al (US 20100154798).
Regarding Claim 29, Henry et al teaches a patient interface comprising:                    a body 60 adapted to form a seal with a user's face, the body comprising: Refer to Fig.3 and annotated Fig. 4 below.. Paragraph [0059] FIG. 4 shows a cross-section of vent assembly 110. There is provided a membrane 114 interposed between an outer element 112 and an inner element 116. This arrangement provides for a simple assembly. There is a corresponding opening 115 in the outer element 112 and inner element 116 to allow for the passage of air through the membrane. The inner element 116 may form part of the mask frame or of a separate insert to be positioned in an opening in the mask frame.); and 
    PNG
    media_image1.png
    260
    601
    media_image1.png
    Greyscale
                   a coupling 62 for fluid connection to a gas delivery system (Refer to Fig. 3 Paragraph [0058]);                   wherein the insulation space is sealed from an interior and an exterior of the patient interface (Refer to annotated Fig. 4 to depict that the space is sealed from an interior and exterior of the patient interface via layers 112,116).
Regarding Claim 33, Henry et al continues to teach further comprising a vent 114 that allows a flow of gases from an interior of the body to an exterior of the body (Paragraph [0059] FIG. 4 shows a cross-section of vent assembly 110. There is provided a membrane 114 interposed between an outer element 112 and an inner element 116. This arrangement provides for a simple assembly. There is a corresponding opening 115 in the outer element 112 and inner element 116 to allow for the passage of air through the membrane.”).
Regarding Claim 34, Henry et al continues to teach wherein the vent 114 is recessed and disposed adjacent the inner layer 116 (Refer to annotated Fig. 4 above to depict that the vent 114 is recessed from the outer layer 112).
Regarding Claim 43, Henry et al continues to teach wherein the gas delivery system is configured to deliver heated and humidified air (Refer to Paragraph [0011]:” Systems for the delivery of nasal CPAP treatment often incorporate in-line humidifiers to minimize drying of the nasal mucosa and increase patient comfort.”).
Claim(s) 29 and 47 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ho et al (US 7743768).
Regarding Claim 29, Ho et al teaches teaches a patient interface comprising:                    a body 100 adapted to form a seal with a user's face (Refer to Fig. 22) , the body comprising:                            an inner layer 106;                            an outer layer 104; and                           an insulation space 110,112 defined by a space between the inner layer and outer layer; and Refer to Fig. 22 Col 16-17 Lines 61-10:”  FIGS. 22-25 illustrate examples of patient interface devices that use a reservoir to provide a closed system for the dampening medium. In FIG. 22, patient interface device 100 includes a mask shell 104 and a mask cushion 106 attached together using any suitable technique. The mask shell and cushion define a cavity 108, which, in one embodiment, is adapted to receive a portion of the user, such as the nose. Mask cushion 106 includes a chamber 110 that contains the dampening medium, which, as noted above, can be a gas, fluid, gel, or any substance that is capable of flowing to and/or from chamber 110. In this exemplary embodiment, a reservoir 112 is defined by a portion of the mask shell. Orifices 114 and 116 communicate chamber 110 with reservoir 112.”);                   wherein the insulation space 110,112 is sealed from an interior and an exterior of the patient interface (Refer to Fig. 22 to depict that the space is sealed from an interior and exterior of the patient interface via layers 104,106).
Regarding Claim 47, Ho et al continues to teach further comprising a phase change material in the insulation space 110,112 (Refer to Fig. 22 Col 8 Lines 5-10:” In a closed system, chamber 26 may be used in combination with a reservoir (See, e.g., reservoir 112 and 142 in FIGS. 22-25) and is structured to receive and store a fluid or liquid (e.g., oil, water, saline) or gas (e.g., air, nitrogen) therein.”… Col 16-17 Lines 61-10:” Mask cushion 106 includes a chamber 110 that contains the dampening medium, which, as noted above, can be a gas, fluid, gel, or any substance that is capable of flowing to and/or from chamber 110. In this exemplary embodiment, a reservoir 112 is defined by a portion of the mask shell.”..The Office takes the position that a gas, fluid, and gel are all materials capable of changing phases based on temperature/pressure such that a water may be frozen to form a solid at lower degrees). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 39  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henry et al (US 20100154798) in view of De Angelis et al (US 3814094).
Regarding Claim 39, Henry et al teaches an inner layer 116 and an outer layer 112 but fails to expressly disclose wherein the inner layer and outer layer are formed of a plastic material. De Angelis et al teaches a mask comprising an inner layer 64 and an outer layer 62 formed of plastic material (Refer to Fig. 9 Col 4 Lines 9-46:” We make the members 62 and 64 from any suitable material such, for example, as a relatively rigid plastic. Members 62 and 64 house a plurality of layers of foraminous heat conductive material such as aluminum screening making up a body 68.”). De Angelis et al is from the same field of endeavor as Applicants invention and therefore it would have been obvious before the invention to modify the inner and outer layers of Henry et al to be plastic materials since De Angelis et al teaches that such materials are suitable for a patient interface since it provides suitable durability and strength.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784